Exhibit 10.1 ASTRO-MED INC. MANAGEMENT BONUS PLAN GROUP III Adopted March 15, 2010 ASTRO-MED, INC. MANAGEMENT BONUS PLAN GROUP III TABLE OF CONTENTS I.OVERVIEW 1 A.Perspective B.Key Points II.ELIGIBLE PARTICIPANTS 2 A.Rules 1.Dates of Employment a.Annual 2.Leave of Absence 3.Retirees 4.Exclusions III.ELIGIBLE BONUSES 3 A.Financial 1.Categories 2.Bonus Rates B.Business 1.Categories 2.Bonus Rates IV.FINANCIAL OBJECTIVES 4 A.Definition of Financial Measurement Criteria 1.Net Sales 2.Operating Income 3.Net Assets 4.ORONA V.GENERAL RULES 4-5 VI.PAYOUT MATRIX 6-7 2 ASTRO-MED, INC. MANAGEMENT BONUS PLAN GROUP III I.OVERVIEW A.Perspective Astro-Med’s pay for performance philosophy encourages rewarding individuals who are committed to the achievement of their financial and operating goals as well as ensuring our customers are totally satisfied with our products and services.The Plan provides for incentive pay based on Financial and Business Objectives. B.Key Points 1. Bonuses are earned by achieving ANNUAL Financial Objectives, including Net Sales, Operating Income and ORONA (Operating Income Return on Net Asset) Thresholds. 2. Participation by a Corporate Officer shall be recommended by the CEO and approved by the Astro-Med, Inc. Compensation Committee. 3. Bonuses earned for achieving the Financial Thresholds will be paid only on an annual basis. 4.
